Mr. Justice Scholfield delivered the opinion of the Court: We are unable to find in the record before us, any such judgment as that from which this appeal professes to be taken. The only judgment in the record is against certain lots in the city of Chicago. The appeal is from a judgment against the if. 10£ acres of the W. ^ of the S. E. \ of the S. E. £ of sec. 13, T. 39 N. R. 13 E., which appears to be entirely different property from that described in the judgment. We are not authorized to presume it is the same, and the appeal must therefore be dismissed. Appeal dismissed.